              Case 2:20-cv-01410-JCC Document 11 Filed 11/02/20 Page 1 of 2




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9          AMAN SHEKHAR NAIDU,                              CASE NO. C20-1410-JCC
10                                Plaintiff,
                                                             AMENDED MINUTE ORDER
11                 v.

12          CITY OF LYNWOOD, et al.,
13                                Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court sua sponte. Plaintiff had previously moved for court-

18 appointed counsel. (Dkt. No. 6.) The Court referred Plaintiff’s motion to the Pro Bono Screening

19 Committee, who recommended that counsel be appointed. (Dkt. No. 8.) Based upon that

20 recommendation, the Court granted Plaintiff’s motion and directed the Pro Bono Coordinator to

21 identify pro bono counsel for appointment. (Dkt. No. 9.) Counsel has now been identified. The

22 Court DIRECTS John Goldmark, Eric Franz and Olivia Powar of Davis Wright Tremaine to

23 appear on behalf of Plaintiff in this matter. The Court also DIRECTS the Clerk to send a copy of

24 this Order to Plaintiff, the Pro Bono Screening Coordinator, and Plaintiff’s appointed counsel.

25 //

26 //



     AMENDED MINUTE ORDER, C20-1410-JCC
     PAGE - 1
             Case 2:20-cv-01410-JCC Document 11 Filed 11/02/20 Page 2 of 2




 1         DATED this 2nd day of November 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     AMENDED MINUTE ORDER, C20-1410-JCC
     PAGE - 2
